Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 27, 2012, by and among Ocwen Financial Corporation, a Florida
corporation (the “Company”), and the several parties signatory hereto and any
parties identified on the signature pages of any joinder agreement executed and
delivered pursuant hereto (each a “Holder” and collectively, the “Holders”).

This Agreement is made pursuant to the Merger Agreement, dated as of October 3,
2012, among the Company, O&H Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of the Company, Homeward Residential Holdings, Inc., a
Delaware corporation, and the Representative (as defined therein), pursuant to
which the initial parties hereto (other than the Company) are receiving from the
Company 162,000 shares of Series A Perpetual Convertible Preferred Stock (the
“Series A Preferred Stock”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Merger Agreement shall have the meanings given such terms in the
Merger Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 8(d).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 2(d).

“Availability Date” shall have the meaning set forth in Section 5(n).

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, (A) the date such Registration
Statement is filed, if the Company is a WKSI at such date, or (B) if the Company
is not a WKSI as of the date such Registration Statement is filed, the earlier
of (i) the 90th calendar day following the Closing Date and (ii) the 5th Trading
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” shall have the meaning set forth in Section 5(i).

“Grace Period” shall have the meaning set forth in Section 2(d).

“Holder” or “Holders” shall have the meaning set forth in the Preamble.

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Losses” shall have the meaning set forth in Section 7(a).

“Merger Agreement” shall have the meaning set forth in the Recitals.

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Other Holders” shall have the meaning set forth in Section 4(a).

 

2



--------------------------------------------------------------------------------

“Parity Securities” shall have the meaning set forth in the Buyer Certificate of
Designation.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” shall have the meaning set forth in Section 4(a).

“Piggyback Registration” shall have the meaning set forth in Section 4(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means (i) any shares of Series A Preferred Stock issued
pursuant to the Merger Agreement, (ii) any shares of Common Stock issued upon
conversion of shares of the Series A Preferred Stock and (iii) any other
securities of the Company issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Shares, provided, that the Holder has completed and delivered to the Company a
Selling Stockholder Questionnaire; and provided, further, that Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to a Registration Statement or Rule 144 under the Securities
Act (in which case, only such Shares sold shall cease to be a Registrable
Security); (B) becoming eligible for sale without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner of sale restrictions by Holders who are
not Affiliates of the Company; (C) such Shares shall have ceased to be
outstanding; or (D) such Shares have been acquired by the Company. In addition,
to the extent any shares of a new or existing company are distributed by the
Company with respect to the Shares (a “Spin-Off”), such shares of the new or
existing company shall be deemed to be Registrable Securities if such shares are
deemed by the Commission to be “restricted securities” under Rule 144
immediately following the consummation of the Spin-Off; provided, that if such
shares are so deemed by the Commission to be “restricted securities”, such
shares shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) a sale pursuant to a Registration Statement or Rule 144 (in
which case, only such shares sold shall cease to be a Registrable Security);
(B) becoming eligible for sale without the requirement for the issuer of such
shares to be in

 

3



--------------------------------------------------------------------------------

compliance with the current public information required under Rule 144 and
without volume or manner of sale restrictions by Holders who are not Affiliates
of such issuer; (C) such shares shall have ceased to be outstanding; (D) a
transfer to a transferee in which the transferee does not beneficially own
Registrable Securities representing at least 5% of the then outstanding
Registrable Securities (on an as-converted basis) following such transfer, or
(E) such shares have been acquired by such issuer.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Required Period” shall have the meaning set forth in Section 3(c).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 172” means Rule 172 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex A hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Series A Preferred Stock” shall have the meaning set forth in the Recitals.

“Shares” means the shares of Series A Preferred Stock issued to the Holders
pursuant to the Merger Agreement or the shares of Common Stock issued or
issuable upon conversion thereof, as the context requires.

“Trading Day” means a day during which trading in the Common Stock generally
occurs.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Underwritten Registration” or “Underwritten Offering” means a registration in
which Common Stock is sold to an underwriter for reoffering to the public.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

2. Initial Registration.

(a) On or prior to the ninetieth (90th) day following the Closing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities not already covered by
an existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 or, if Rule 415 is not available for
offers and sales of the Registrable Securities, by such other means of
distribution of Registrable Securities as the Company may reasonably determine
(the “Initial Registration Statement”). The Initial Registration Statement shall
be on Form S-3 (except if the Company is then ineligible to register for resale
of the Registrable Securities on Form S-3, in which case such registration shall
be on such other form available to register for resale of the Registrable
Securities as a secondary offering), and, if the Company is a WKSI at the time
of filing, shall be an Automatic Shelf Registration Statement, subject to the
provisions of Section 2(e).

Notwithstanding the registration obligations set forth in this Section 2, in the
event the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to,
as promptly as practicable, (i) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (ii) withdraw the Initial
Registration Statement

 

5



--------------------------------------------------------------------------------

and file a new registration statement (a “New Registration Statement”), in
either case covering the maximum number of Registrable Securities permitted to
be registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment or New Registration
Statement, the Company and the Holders shall use good faith efforts to advocate
with the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, the Manual of
Publicly Available Telephone Interpretations D.29.

Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation of the number of Registrable Securities or other shares of
Common Stock permitted to be registered on a particular Registration Statement
as a secondary offering (and notwithstanding that the Company and the Holders
used good faith efforts to advocate with the Commission for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the securities of the Company to be included by any Person other than
a Holder; second, the Company shall reduce or eliminate any securities of the
Company to be included by any Affiliate of the Company; and third, the Company
shall reduce the number of Registrable Securities to be included by all other
Holders on a pro rata basis based on the total number of unregistered Shares
(calculated on an as-converted basis) held by such Holders, subject to a
determination by the Commission that certain Holders must be reduced before
other Holders based on the number of Shares held by such Holders. In the event
the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, and
all Registrable Securities are not included in the Initial Registration
Statement and/or the New Registration Statement, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one additional registration statement on Form S-3 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statement”). Notwithstanding anything to the contrary herein, under no
circumstance shall the Company be obligated to file more than one Initial
Registration Statement, one New Registration Statement (and only if such New
Registration Statement is required), and one Remainder Registration Statement
(and only if such Remainder Registration Statement is required). No Holder shall
be named as an “underwriter” in any Registration Statement without such Holder’s
prior written consent.

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
reasonably practicable and, with respect to the Initial Registration Statement
or the New Registration Statement, as applicable, no later than the
Effectiveness Deadline, and shall use its commercially reasonable efforts to
keep each Registration Statement continuously effective under the Securities Act
until the earlier of (i) such time as all of the Registrable Securities covered
by such Registration Statement have been publicly sold by the Holders or
(ii) the date that all Registrable Securities covered by such Registration
Statement may be sold by non-affiliates without volume or manner

 

6



--------------------------------------------------------------------------------

of sale restrictions under Rule 144, without the requirement for the Company to
be in compliance with the current public information requirements under Rule 144
(the “Effectiveness Period”). The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a Trading Day. The
Company shall as promptly as reasonably practicable notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement. The Company shall, by 9:30 a.m. New York City time
on the first Trading Day after the Effective Date, file a final Prospectus with
the Commission, as required by Rule 424(b).

(c) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than five (5) Trading Days following the date of this
Agreement. At least five (5) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within five (5) Trading Days prior to
the applicable anticipated filing date. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any requests for
further information as described in the previous sentence. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further information, in either case, after its respective deadline, the
Company shall be permitted to exclude such Holder from being a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto. Each Holder acknowledges and agrees that the information in
the Selling Stockholder Questionnaire or request for further information as
described in this Section 2(c) will be used by the Company in the preparation of
the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.

(d) Notwithstanding anything to the contrary herein, (x) the Company shall be
entitled to postpone the filing or effectiveness of, or suspend the use of, a
Registration Statement if in the Company’s good faith belief such registration,
offering or use would reasonably be expected to materially affect in an adverse
manner or materially interfere with any bona fide material financing of the
Company or any material transaction under consideration by the Company or would
require the disclosure of information that has not been, and is not otherwise
required to be, disclosed to the public and the premature disclosure of which
would materially affect the Company in an adverse manner and (y) at any time
after the Registration Statement has been declared effective by the Commission,
the Company may delay the disclosure of material non-public information
concerning the Company if the disclosure of such information at the time is not,
in the good faith judgment of the Company, in the best interests of the Company
(a postponement or suspension as described in clause (x) and/or a delay
described in clause (y), a “Grace Period”); provided, however, the Company shall
promptly (i) notify the Holders in writing of the existence of the event or
material non-public information giving rise to a Grace Period (provided that the
Company shall not disclose the content of such material non-public information
to the Holders) or the need to file a post-effective amendment, as applicable,
and the

 

7



--------------------------------------------------------------------------------

date on which such Grace Period will begin, (ii) use commercially reasonable
efforts to terminate a Grace Period as promptly as practicable and (iii) notify
the Holders in writing of the date on which the Grace Period ends; provided,
further, that no single Grace Period shall exceed forty-five (45) consecutive
days, and during any three hundred sixty-five (365) day period, the aggregate of
all Grace Periods shall not exceed an aggregate of ninety (90) days (each Grace
Period complying with this provision being an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) above and shall end on and include the later of the date the
Holders receive the notice referred to in clause (iii) above and the date
referred to in such notice; provided, however, that no Grace Period shall be
longer than an Allowable Grace Period.

(e) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form and
(ii) undertake to register the Registrable Securities on Form S-3 promptly after
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.

3. Demand Registration

(a) At any time and from time to time on or following the date that is 180 days
after the Closing Date, any Holder or group of Holders that beneficially owns at
least 51% (calculated on an as converted basis) of all such Registrable
Securities may request in writing that the Company effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities with the
Commission under and in accordance with the provisions of the Securities Act
(which written request will specify (i) the then-current name and address of
such Holder or Holders, (ii) the aggregate number of shares of Registrable
Securities requested to be registered, (iii) the total number of Registrable
Securities then beneficially owned by such Holder or Holders and (iv) the
intended means of distribution). The Company will file a Registration Statement
covering such Holder’s or Holders’ Registrable Securities requested to be
registered as promptly as practicable (and, in any event, within 90 days) after
receipt of such request; provided, however, that the Company will not be
required to take any action pursuant to this Section 3:

(A) if prior to the date of such request, the Company has effected one
registration pursuant to this Section 3;

(B) if the Registrable Securities are not already covered by an existing and
effective Registration Statement or if a Registration Statement is effective at
the time such request is made and such Registration Statement may be utilized
for the offering and sale of the Registrable Securities requested to be
registered;

 

8



--------------------------------------------------------------------------------

(C) in the case of an Underwritten Offering, unless the Registrable Securities
requested to be registered (1) have an aggregate then-current market value of
$50 million or more or aggregate liquidation preference of $50 million or more
(before deducting underwriting discounts and commission) or (2) constitute all
of the then-outstanding Registrable Securities held by the Holders; or

(D) during the pendency of any Grace Period.

If a Holder or Holders request that the Company effect a registration pursuant
to this Section 3(a) and the Company is at such time eligible to use Form S-3,
the Holder or Holders making such request may specify that the requested
registration be a “shelf registration” for an offering on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act.

(b) The Company may satisfy its obligations under Section 3(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been properly
made under Section 3(a) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 3(a) hereof; provided that the date such registration
statement is amended pursuant to this Section 3(b) shall be the “the first day
of effectiveness” of such registration statement for purposes of determining the
Required Period with respect to such registration statement.

A registration requested pursuant to Section 3(a) hereof will not be deemed to
be effected by the Company for purposes of Section 3(a) hereof if it has not
been declared effective by the Commission or become effective in accordance with
the Securities Act and kept effective as contemplated by Section 3(c) hereof.

(c) The Company will use its reasonable efforts to keep a Registration Statement
that has become effective as contemplated by this Section 3 continuously
effective, and not subject to any stop order, injunction or other similar order
or requirement of the SEC, until the earlier of (i) the expiration of the
Required Period and (ii) the date on which all Registrable Securities covered by
such Registration Statement (x) have been disposed of pursuant to such
Registration Statement or (y) cease to be Registrable Securities; provided,
however, that in no event will such period expire prior to the expiration of the
applicable period referred to in Section 4(3) of the Securities Act and Rule 174
promulgated thereunder. For purposes of this Section 3, “Required Period” shall
mean, with respect to a “shelf registration,” two years following the first day
of effectiveness, and with respect to any other Registration Statement, 90 days
following the first day of effectiveness of such Registration Statement. In the
event of any stop order, injunction or other similar order or requirement of the
Commission relating to any Registration Statement, the Required Period for such
Registration Statement will be extended by the number of days during which such
stop order, injunction or similar order or requirement is in effect.

(d) In the event that a registration requested pursuant to Section 3(a) hereof
is to be an Underwritten Registration, as reasonably requested by Holders of a
majority of Registrable Securities requested to be so registered, the Company
shall in its reasonable discretion and with the consent of such Holders of a
majority of Registrable Securities requested to be so registered

 

9



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld) select an investment banking
firm of national standing to be the managing underwriter for the Underwritten
Offering relating thereto. All Holders proposing to distribute their securities
through an Underwritten Offering agree to enter into an underwriting agreement
with the underwriters, provided that the underwriting agreement is in customary
form and reasonably acceptable to the Holders of a majority of the Registrable
Securities to be included in the Underwritten Offering. If so requested
(pursuant to a timely notice) by the managing underwriter for the Underwritten
Offering relating thereto, the Company will agree not to effect any underwritten
public sale or distribution of any securities that are the same as, or similar
to, the Registrable Securities to be included in the Underwritten Offering, or
any securities convertible into, or exchangeable or exercisable for, any
securities of the Company that are the same as, or similar to, the Registrable
Securities to be included in the Underwritten Offering, during a period
specified by the managing underwriter not to exceed 30 days.

(e) No securities to be sold for the account of any holder of securities of the
Company shall be included in a registration pursuant to Section 3(a) hereof if,
in the case that such registration is to be an Underwritten Registration, the
managing underwriter of the Underwritten Offering relating thereto advises the
Holders (or, in the case that such registration is not to be an Underwritten
Registration, the Holders requesting registration reasonably determine in good
faith) that the total amount of Registrable Securities requested to be
registered, together with such other securities that the Company and any Other
Holders propose to include in such offering is such as to adversely affect the
success of such offering. In such case, the Company shall include in such
registration, prior to the inclusion of any securities of any Person (including
the Company) other than the Holder(s) making such request, the number of
Registrable Securities (up to the full amount) that, in the view of such
managing underwriter or such Holders requesting registration, as the case may
be, can be sold without adversely affecting the success of such offering, pro
rata among the respective Holders thereof on the basis of the number of
Registrable Securities owned by each such Holder.

(f) Holders of at least a majority of the Registrable Securities to be included
in a Registration Statement pursuant to Section 3(a) hereof may, at any time
prior to the effective date of the Registration Statement relating to such
registration, revoke their request to have Registrable Securities included
therein by providing a written notice to the Company. In the event such Holders
of Registrable Securities revoke such request, either (a) the Holders of
Registrable Securities who revoke such request shall reimburse the Company for
all of its out-of-pocket expenses incurred in the preparation, filing and
processing of the Registration Statement or (b) the requested registration that
has been revoked will be deemed to have been effected for purposes of
Section 3(a) hereof.

4. Piggyback Registration

(a) If at any time, and from time to time, when Registrable Securities are not
already covered by an existing and effective Registration Statement (or during
an Allowable Grace Period), the Company proposes to file a registration
statement under the Securities Act with respect to an Underwritten Offering of
any class of equity securities of the Company or any securities convertible or
exercisable into shares of any equity securities of the Company (other

 

10



--------------------------------------------------------------------------------

than with respect to registration statement (a) on Form S-8 or any successor
form thereto, (b) on Form S-4 or any successor form thereto, or (c) another form
not available for registering the Registrable Securities for sale to the public,
whether or not for its own account, then the Company will give written notice
(the “Piggyback Notice”) of such proposed filing to the Holders at least 10
Business Days before the anticipated filing date. Such notice will include the
number and class of securities proposed to be registered, the proposed date of
filing of such registration statement, any proposed means of distribution of
such securities, any proposed managing underwriter of such securities and a good
faith estimate by the Company of the proposed maximum offering price of such
securities as such price is proposed to appear on the facing page of such
registration statement, and will offer the Holders the opportunity to register
such amount of Registrable Securities as each Holder may request on the same
terms and conditions as the registration of the Company’s and/or the holders of
other securities of the Company (“Other Holders”) securities, as the case may be
(a “Piggyback Registration”). The Company will include in each Piggyback
Registration all Registrable Securities for which the Company has received
written requests for inclusion within five Business Days after delivery of the
Piggyback Notice, subject to this Section 3.

(b) The Company will cause the managing underwriter of the proposed offering to
permit the Holders that have requested Registrable Securities to be included in
the Piggyback Registration to include all such Registrable Securities on the
same terms and conditions as any similar securities, if any, of the Company.
Notwithstanding the foregoing, if the managing underwriter of such Underwritten
Offering advises the Company and the selling Holders that, in its view, the
total amount of securities that the Company, such Holders and any Other Holders
propose to include in such offering is such as to adversely affect the success
of such Underwritten Offering, then:

(i) if such Piggyback Registration is a primary registration by the Company for
its own account, the Company will include in such Piggyback Registration:
(A) first, all securities to be offered by the Company; (B) second, up to the
full amount of securities requested to be included in such Piggyback
Registration by the Holders and any Other Holders of Parity Securities having
registration rights, allocated pro rata among such Holders and Other Holders of
Parity Securities, on the basis of the amount of securities requested to be
included therein by each such Holder and Other Holder of Parity Securities;
(C) third, up to the full amount of securities requested to be included in such
Piggyback Registration by any Other Holders having registration rights,
allocated pro rata among such Other Holders, on the basis of the amount of
securities requested to be included therein by each such Other Holder, so that
the total amount of securities to be included in such Underwritten Offering is
the full amount that, in the view of such managing underwriter, can be sold
without adversely affecting the success of such Underwritten Offering; and

(ii) if such Piggyback Registration is an underwritten secondary registration
for the account of holders of securities of the Company, the Company will
include in such registration: (A) first, all securities of the Persons
exercising “demand” registration rights requested to be included therein;
(B) second, up to the full amount of securities proposed

 

11



--------------------------------------------------------------------------------

to be included in the registration by the Company; (C) third, up to the full
amount of securities requested to be included in such Piggyback Registration by
the Holders and any Other Holders of Parity Securities, allocated pro rata among
such Holders and Other Holders of Parity Securities, on the basis of the amount
of securities requested to be included therein by each such Holder and Other
Holder of Parity Securities; and (D) fourth, up to the full amount of securities
requested to be included in such Piggyback Registration by the Other Holders in
accordance with the priorities, if any, then existing among the Company and the
Other Holders so that the total amount of securities to be included in such
Underwritten Offering is the full amount that, in the view of such managing
underwriter, can be sold without adversely affecting the success of such
Underwritten Offering.

(c) If so requested by the managing underwriter in any Underwritten Offering,
the Holders participating in such Underwritten Offering will agree not to effect
any public sale or distribution (or any other type of sale as the managing
underwriter determines is appropriate in order to not adversely affect the
Underwritten Offering) of any such Registrable Securities, including a sale
pursuant to Rule 144 (but excluding any Registrable Securities included in such
Underwritten Offering), during the 10 days prior to, and during a period
specified by the managing underwriter not to exceed 90 days following, the
closing date of such Underwritten Offering. In the event of such a request, the
Company may impose, during such period, appropriate stop-transfer instructions
with respect to the Registrable Securities subject to such restrictions.

(d) If so requested by the managing underwriter in any Underwritten Offering,
the Company will agree subject to customary exceptions not to effect any public
sale or distribution (or any other type of sale as the managing underwriter
determines is appropriate in order to not adversely affect the Underwritten
Offering) of any Common Stock, Common Stock equivalents or other equity
securities or of any security convertible into or exchangeable or exercisable
for any Common Stock, Common Stock equivalents or other equity securities of the
Company (excluding any Common Stock included in such Underwritten Offering or in
connection with an employee stock option or other benefit plan) during the 10
days prior to, and during a period specified by the managing underwriter not to
exceed 90 days following, the closing date of such Underwritten Offering.

(e) If at any time after giving the Piggyback Notice and prior to the effective
date of the Registration Statement filed in connection with the Piggyback
Registration, the Company determines for any reason not to register or to delay
the Piggyback Registration, and at the same time determines for any reason not
to register or to delay the registration of the Common Stock originally proposed
to be registered, the Company may, at its election, give notice of its
determination to all Holders, and in the case of a determination not to
register, will be relieved of its obligation to register any Registrable
Securities in connection with the abandoned Piggyback Registration, without
prejudice.

 

12



--------------------------------------------------------------------------------

(f) Any Holder of Registrable Securities requesting to be included in a
Piggyback Registration may withdraw its request for inclusion by giving written
notice, at least three (3) Business Days prior to the anticipated effective date
of the Registration Statement filed in connection with such Piggyback
Registration, to the Company of its intention to withdraw from that
registration, provided, however, that (i) the Holder’s request be made in
writing and (ii) the withdrawal will be irrevocable and, after making the
withdrawal, a Holder will no longer have any right to include its Registrable
Securities in that Piggyback Registration.

(g) An election by the Company to withdraw a Piggyback Registration under this
Section 4 shall not be deemed to be a breach of the Company’s obligations with
respect to such Piggyback Registration and the Company shall have no liability
to the Holders with respect thereto.

5. Registration Procedures. In connection with the Company’s registration
obligations hereunder:

(a) not less than five (5) Trading Days prior to the filing of a Registration
Statement and not less than two (2) Trading Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K and any similar or successor reports), the Company shall furnish to the
Holders copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holders (it being acknowledged and agreed that if a Holder
does not object to or comment on the aforementioned documents within such five
(5) Trading Day or two (2) Trading Day period, as the case may be, then the
Holder shall be deemed to have consented to and approved the use of such
documents). The Company shall not file any Registration Statement or amendment
or supplement thereto in a form to which a Holder reasonably objects in good
faith, provided that, the Company is notified of such objection in writing
within the five (5) Trading Day or two (2) Trading Day period described above,
as applicable.

(b) (i) the Company shall notify each Holder of Registrable Securities of the
effectiveness of each Registration Statement and prepare and file with the
Commission such amendments (including post-effective amendments) and
supplements, to each Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period (except during an Allowable Grace Period); (ii) the Company
shall cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) the Company shall respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Stockholders” but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) the Company shall use
its commercially reasonable efforts to comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until

 

13



--------------------------------------------------------------------------------

such time as all of such Registrable Securities shall have been disposed of
(subject to the terms of this Agreement) in accordance with the intended methods
of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Holder shall be responsible for the delivery of the
Prospectus to the Persons to whom such Holder sells any of the Shares (including
in accordance with Rule 172 under the Securities Act), and each Holder agrees to
dispose of Registrable Securities in compliance with the plan of distribution
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 5(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on any Registration Statement (in which case the Company shall
provide to each of the Holders true and complete copies of all comments that
pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence (but not the nature of or details concerning)
of any event or passage of time that makes the financial statements included in
a Registration Statement ineligible for inclusion therein or any statement made
in such Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the

 

14



--------------------------------------------------------------------------------

circumstances under which they were made), not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a Prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which, in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein not misleading).

(d) the Company shall use commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

(e) the Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

(f) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States only as and to the
extent necessary, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

(g) the Company shall, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Merger Agreement and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
reasonably request. Certificates for Shares free from all restrictive legends
may be transmitted by the transfer agent to a Holder by crediting the account of
such Holder’s prime broker with DTC as directed by such Holder.

 

15



--------------------------------------------------------------------------------

(h) the Company shall following the occurrence of any event contemplated by
Section 5(c)(ii)-(v), as promptly as reasonably practicable (taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event), prepare and
file a supplement or amendment, including a post-effective amendment, to the
affected Registration Statements or a supplement to the related Prospectus or
any document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.

(i) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.

(j) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing within two
(2) Business Days of the request therefore.

(k) during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to (i) maintain eligibility for use of Form S-3 (or any
successor form thereto) for the registration of the resale of Registrable
Securities and (ii) to remain a WKSI (and not become an ineligible issuer (as
defined in Rule 405 under the Securities Act)).

(l) as and to the extent necessary, the Company shall (i) promptly incorporate
in a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the Company reasonably agrees should be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment.

(m) if the offering pursuant to a Registration Statement is to be underwritten,
then the underwriters (including the managing underwriter) shall be selected by
the Company; provided, that in the event of an offering pursuant to a
Registration Statement effected pursuant to Section 3 hereof, the underwriters
(including the managing underwriter) shall be selected by a majority of the
Holders of Registrable Securities and be reasonably acceptable to the Company.

(n) the Company and the Holders shall otherwise use commercially reasonable
efforts to comply with all applicable rules and regulations of the Commission
under the Securities Act and the Exchange Act, including Rule 172, and the
Company shall notify the Holders promptly if the Company no longer satisfies the
conditions of Rule 172 and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the

 

16



--------------------------------------------------------------------------------

Availability Date (as defined below), an earnings statement covering a period of
at least twelve (12) months, beginning after the effective date of each
Registration Statement, which earning statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including Rule 158 promulgated thereunder
(for the purpose of this Section 5, “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).

(o) the Company shall use its commercially reasonable efforts to (i) cause all
such Registrable Securities that are Common Stock to be listed on a national
securities exchange, including by filing any supplemental listing documentation
required by such national securities exchange, and (ii) to cause all Series A
Preferred Stock to be listed on one of the New York Stock Exchange, the NYSE
Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board, to the extent that such listing is
permitted by any such exchange.

(q) the Company shall provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities no later than the effective date
of the applicable Registration Statement.

(r) the Company shall enter into and perform under such customary agreements
(including underwriting agreements in customary form, including customary
representations and warranties and provisions with respect to indemnification
and contribution) and take such other actions as may be reasonably requested by
the selling Holders or the managing underwriter, if any, to complete the offer
for sale or disposition of the Registrable Securities.

(s) the Company shall (i) use its commercially reasonable efforts to obtain
customary “comfort” letters from such accountants (to the extent deliverable in
accordance with their professional standards) addressed to such selling Holder
(to the extent consistent with Statement on Auditing Standards No. 72 of the
American Institute of Certified Public Accountants) and the managing
underwriter, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings; (ii) use its commercially reasonable efforts to obtain opinions of
counsel to the Company (such counsel being reasonably satisfactory to the
managing underwriter, if any) and updates thereof covering matters customarily
covered in opinions of counsel in connection with underwritten offerings,
addressed to each selling Holder and the managing underwriter, if any, provided,
that the delivery of any “10b-5 statement” may be conditioned on the prior or
concurrent delivery of a “comfort” letter pursuant to subsection (A) above; and
(iii) provide officers’ certificates and other customary closing documents
customarily delivered in connection with underwritten offerings and reasonably
requested by the managing underwriter, if any; provided, that the Company shall
only be required to comply with this clause (s) in connection with an
Underwritten Offering or Piggyback Registration.

 

17



--------------------------------------------------------------------------------

(t) the Company shall provide reasonable cooperation, including causing
appropriate officers to attend and participate in “road shows” and other
informational meetings organized by the underwriters, if any, (provided that
such cooperation does not unreasonably interfere with the operation of the
business of the Company) with all out-of-pocket costs and expenses incurred by
the Company or such officers in connection with such attendance to be paid by
the Company.

(u) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Common Stock included in such Registration Statement for
sale in any jurisdiction, the Company shall use its commercially reasonable
efforts promptly to (i) prevent the issuance of any such stop order, and in the
event of such issuance, to obtain the withdrawal of such order and (ii) obtain
the withdrawal of any order suspending or preventing the use of any related
Prospectus or suspending qualification of any Registrable Securities included in
such Registration Statement for sale in any jurisdiction at the earliest
practicable date.

(v) the Company shall, if requested by any participating Holder of Registrable
Securities or the managing underwriters (if any), promptly include in a
Prospectus supplement or amendment such information as the Holder or managing
underwriters (if any) may reasonably request relating to the intended method of
distribution of such securities, and make all required filings of such
Prospectus supplement or such amendment as soon as reasonably practicable after
the Company has received such request.

(w) the Company shall use its commercially reasonable efforts to take all other
actions necessary or customarily taken by issuers to effect the registration of
and its commercially reasonable efforts to take all other actions necessary to
effect the sale of, the Registrable Securities contemplated hereby.

6. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees of any Holder) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with any Trading Market on which the Common Stock is then listed for trading,
(B) with respect to compliance with applicable state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to the FINRA Rule 5110, so long as the broker is receiving
no more than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing

 

18



--------------------------------------------------------------------------------

prospectuses if the printing of prospectuses is reasonably requested by the
Holders of a majority of the Registrable Securities included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
will pay the reasonable fees and disbursements (not to exceed $50,000) of one
counsel for all Holders collectively (which counsel will be selected by a
majority of the Holders of the then outstanding Registrable Securities).

7. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
provided by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
or (B) in the case of an occurrence of an event of the type specified in
Section 5(c)(ii)-(v), related to the use by a Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 8(d) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 7(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

19



--------------------------------------------------------------------------------

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein or (ii) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 5(c)(ii)-(v), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 8(d), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the

 

20



--------------------------------------------------------------------------------

reasonable judgment of such counsel a conflict of interest exists if the same
counsel were to represent such Indemnified Party and the Indemnifying Party;
provided, that the Indemnifying Party shall not be liable for the reasonable and
documented fees and expenses of more than one separate firm of attorneys at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 7(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder). The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 7, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d) Contribution. If a claim for indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to

 

21



--------------------------------------------------------------------------------

pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 7 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Merger Agreement.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Piggyback on Holder Registrations; Prohibition on Filing Other
Registration Statements. Neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in a Registration Statement filed pursuant to Section 2 of this
Agreement other than the Registrable Securities and the Company shall not prior
to the Effective Date enter into any agreement providing any such right to any
of its security holders. The Company shall not, from the Filing Date until the
date that is 60 days after the Effective Date of the Initial Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account under the Securities Act of any of
its equity securities, other than (i) registration statements on Form S-8,
(ii) in connection with an acquisition or an exchange offer, on Form S-4 or
(iii) a registration statement to register for resale securities issued by the
Company pursuant to acquisitions or strategic transactions approved by a
majority of the directors of the Company. For the avoidance of doubt, the
Company shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Common Stock by existing
stockholders of the Company under the Securities Act pursuant to the terms of
registration rights held by such stockholder or from filing amendments to
registration statements filed prior to the date of this Agreement. If, prior to
the filing of the Initial Registration Statement, the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering of Common Stock for the account of third party holders of Common Stock
under the Securities Act on Form S-1 or Form S-3 (but, for the avoidance of
doubt, excluding any registration statement filed in respect of a Spin-Off),
then the Company shall deliver to each Holder a written notice of such
determination and, if within fifteen (15) days after the date of the delivery of
such notice, any such Holder shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered to the extent permitted by the
Commission and the managing underwriters, if any, of the offering in respect of
which such registration statement is to be filed.

 

22



--------------------------------------------------------------------------------

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of a Grace Period or any event of the kind described in Section 5(c)(ii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(e) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof and prior to the time there are no
longer any Registrable Securities, enter into any agreement granting to any
Person any registration rights in the nature or substantially in the nature of
those set forth in Article II hereof that would have priority over, or be pari
passu with, the Registrable Securities with respect to the inclusion of such
securities in any registration, without the prior written consent of a majority
of the then outstanding Registrable Securities.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing, if any such
amendment, modification or waiver would adversely affect in any material respect
any Holder or group of Holders who have comparable rights under this Agreement
disproportionately to the other Holders having such comparable rights, such
amendment, modification, or waiver shall also require the written consent of the
Holder(s) so adversely and disproportionately affected.

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder to the Company or the Holders initially a
party hereto shall be delivered as set forth in the Merger Agreement.

 

23



--------------------------------------------------------------------------------

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger,
consolidation or other business combination transaction or in connection with
another entity acquiring all or substantially all of the Company’s equity or
assets) or obligations hereunder without the prior written consent of all the
Holders of the then outstanding Registrable Securities. Each Holder may assign
its respective rights hereunder in the manner and to the Persons as permitted
under the Buyer Certificate of Designation in respect of the Series A Preferred
Stock; provided, that (x) such transferee or assignee of rights hereunder will
beneficially own Registrable Securities representing at least 5% of the then
outstanding Registrable Securities (on an as-converted basis); and (y) any such
assignment shall only be effective upon receipt by the Company of (I) written
notice from the transferring Holder stating the name and address of any
transferee and identifying the number of shares of Registrable Securities with
respect to which the rights under this Agreement are being transferred and (II)
a Joinder Agreement in the form attached hereto as Annex B is executed and
delivered to the Company by such transferee and pursuant to which such
transferee agrees to be bound by the terms of this Agreement.

(i) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Merger Agreement.

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

24



--------------------------------------------------------------------------------

(m) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(n) Termination. Except for Section 7, which shall survive, the remaining
provisions of this Agreement shall terminate at such time as there are no longer
any Registrable Securities.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

OCWEN FINANCIAL CORPORATION By:   /s/ John V. Britti Name:   John V. Britti
Title:  

Chief Financial Officer and Executive

Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

    INITIAL HOLDERS WLR RECOVERY FUND III, L.P. By:   WLR Recovery Associates
III LLC, its   General Partner By   WL Ross Group, L.P., its Managing Member By:
  El Vedado LLC, its General Partner By:   /s/ Stephen J. Toy   Name: Stephen J.
Toy   Title: Manager WLR RECOVERY FUND IV, L.P. By:  

WLR Recovery Associates IV LLC, its

General Partner

By   WL Ross Group, L.P., its Managing Member By:   El Vedado LLC, its General
Partner

By:

  /s/ Stephen J. Toy   Name: Stephen J. Toy   Title: Manager WLR/GS MASTER
CO-INVESTMENT, L.P. By:   WLR Master Co-Investment GP, LLC, its General Partner
By   WL Ross Group, L.P., its Managing Member By:   El Vedado LLC, its General
Partner

 

By:   /s/ Stephen J. Toy   Name: Stephen J. Toy   Title: Manager

 

27



--------------------------------------------------------------------------------

WLR AHM CO-INVEST, L.P. By:   WLR Recovery Associates IV LLC, its   General
Partner By   WL Ross Group, L.P., its Managing Member By:   El Vedado LLC, its
General Partner By:   /s/ Stephen J. Toy   Name: Stephen J. Toy   Title: Manager
WLR IV PARALLEL ESC, L.P. By:  

Invesco WLR IV Associates LLC, its

General Partner

By   Invesco Private Capital, Inc., its Managing Member

By:

  /s/ Stephen J. Toy   Name: Stephen J. Toy   Title: Manager

 

28



--------------------------------------------------------------------------------

Annex A

FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

The undersigned beneficial owner of capital stock of Ocwen Financial
Corporation, a Florida corporation (the “Company”), understands that the Company
has filed or intends to file with the Securities and Exchange Commission (the
“SEC”) one or more registration statements (collectively, the “Registration
Statement”) for the registration and resale under [Rule 415] of the Securities
Act of 1933, as amended (the “Securities Act”), of the Registrable Securities,
in accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”), dated as of [            ] (the “Effective
Date”), by and among the Company and each of the other Persons signatory
thereto. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus, as the case may be.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as an Eligible Holder in the Registration Statement and
the related prospectus.

NOTICE

The undersigned beneficial owner (the “Eligible Holder”) of Registrable
Securities hereby elects to include some or all of the Registrable Securities
owned by it in the Registration Statement. In order to sell or otherwise dispose
of any Registrable Securities pursuant to the Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus and deliver a
prospectus to each purchaser of Registrable Securities.

If you wish to include the Registrable Securities beneficially owned by you in
the Registration Statement (or a supplement or amendment thereto), you must
complete, sign and deliver this Notice of Registration Statement and Eligible
Holder Information Questionnaire (“Notice and Questionnaire”) to the Company at
the address set forth herein on or prior to [9:00 am] New York Time on
[            ] (the “Initial Questionnaire Date”). [If you do not manage to
deliver the Notice and Questionnaire by the Initial Questionnaire Date, you may
deliver the Notice and Questionnaire by [5:00] pm New York Time on
[            ], 2012 for inclusion of the Registrable Securities beneficially
owned by you in a Prospectus Supplement to be filed on [            ], 2012.]

COMPLETED NOTICE AND QUESTIONNAIRE

PLEASE SEND BY PDF A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE
TO: [            ] at [            ] WITH A COPY TO: [            ] at
[            ].

 

A-1



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name and Security Ownership

(a) Full legal name of each registered holder of Registrable Securities and type
and number of Registrable Securities held:

 

Name

   Type and
Number of
Registrable
Securities

(b) Full legal name of each registered holder of any other securities of the
Company and number of such securities held

 

Name

   Number of Other Securities

 

2. Securities To Be Included In the Registration Statement

 

  (a) Do you wish to include in the registration statement all of the
Registrable Securities listed in item 1(a) above?

Yes  ¨             No  ¨

 

A-2



--------------------------------------------------------------------------------

  (b) If your answer to item 2(a) above is “no,” please specify below the type
and number of shares that you wish to include:

 

Name

   Number  of
Registrable
Securities

 

3. Beneficial Ownership of Securities of the Company Owned by the Eligible
Holder(s)

“Beneficial ownership” is determined according to rules of the SEC. Securities
are “beneficially owned” by any person who, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares
(i) voting power, which includes the power to vote, or to direct the voting of,
such security, and/or, (ii) investment power, which includes the power to
dispose, or to direct the disposition of, such security. The definition of
beneficial ownership often requires disclosure of the individual or groups of
individuals who have or share voting or investment power over the shares in
question.

Please describe below or attach as a separate sheet a detailed description of
the beneficial ownership of the Registrable Securities and any other securities
of the Company held by the Eligible Holder. We recommend that you consult with
your own securities law counsel as some or all of the description below will be
included in the Registration Statement. You should also indicate clearly whether
one or more of the beneficial owners disclaims beneficial ownership except to
the extent of his, her or its pecuniary interest in the securities. Exhibit A
hereto provides a typical example of beneficial ownership disclosure.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3



--------------------------------------------------------------------------------

4. Relationships with the Company:

Except as set forth below, the undersigned has not held any position or office
or had any other material relationship with the Company (or its predecessors or
affiliates) during the past three (3) years.

State any exceptions here:

 

 

 

 

 

5. Broker-Dealer Status:

 

  (a) Is any Eligible Holder a broker-dealer?

Yes  ¨            No  ¨

 

  (b) If the answer is “yes” to Section 5(a) above, did such Eligible Holder
receive the

Registrable Securities as compensation for investment banking services to the
Company?

Yes  ¨             No  ¨

Note: If the answer is “no” to this Section 5(b), the SEC’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

  (c) Is any Eligible Holder an affiliate of a broker-dealer?

Yes  ¨            No  ¨

 

  (d) If any of the Eligible Holders is an affiliate of a broker-dealer, do you
certify that such Eligible Holder purchased the Registrable Securities in the
ordinary course of business, and at the time of the purchase of the Registrable
Securities to be resold, had no agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities?

Yes  ¨             No  ¨

Note: If the answer is “no” to this Section 5(d), the SEC’s staff has indicated
that the Eligible Holder should be identified as an underwriter in the
Registration Statement.

 

A-4



--------------------------------------------------------------------------------

Please provide any further information here:

 

 

 

 

 

 

 

 

 

 

 

6. Address for Notices to Selling Holder:

Contact Person:

Contact Person Email Address:

Telephone:

Fax:

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items one (1) through five (5) and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto, as the case may be. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Stockholder Questionnaire to be executed and delivered either in person
or by its duly authorized agent.

 

Beneficial Owner(s):   [                                             ]     By:  
        Name:     Title:   Date:        

 

A-6



--------------------------------------------------------------------------------

Annex B

FORM OF JOINDER AGREEMENT

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of
[            ] (as such agreement may have been or may be amended from time to
time) (the “Registration Rights Agreement”), by and among Ocwen Financial
Corporation, a Florida corporation (the “Company”), each of the other parties
signatory thereto and any other parties identified on the signature pages of any
joinder agreements substantially similar to this joinder agreement executed and
delivered pursuant to Section 8(h) of the Registration Rights Agreement.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Registration Rights Agreement.

In consideration of the transfer to the undersigned of Registrable Securities of
the Company, the undersigned represents that it is a transferee of [insert name
of transferor] and agrees that, as of the date written below, the undersigned
shall become a party to the Registration Rights Agreement, and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of the
Registration Rights Agreement as though an original party thereto.

[SIGNATURE PAGE FOLLOWS]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Joinder Agreement to be executed and delivered either in person or by its duly
authorized agent.

 

[NAME] By:       Name:   Title: Address for Notices:

 

 

 

Facsimile:                                                                    
                

      Attention:                                                              
      

 

B-2